Citation Nr: 9923913	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  95-27 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of 2nd, 3rd, 4th and 5th hammertoes of the right foot 
with hallux valgus, multiple callosities and degenerative 
changes, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1969.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1994 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO) which granted an increased evaluation of 10 
percent for postoperative residuals of 2nd, 3rd, 4th and 5th 
hammertoes of the right foot with hallux valgus, multiple 
callosities and degenerative changes (hereinafter, "right 
foot disability").  In March 1999, following additional 
development, the rating was increased to 30 percent.  

In a claim for an increased rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet.App. 35 
(1993).  There is nothing in the record showing that the 
veteran was only seeking a 30 percent rating for his service-
connected right foot disability.  Further, there is no 
written withdrawal of the issue under 38 C.F.R. § 20.204.  
Therefore, the Board will consider the increased rating issue 
on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected right foot disability is 
manifested by mild hallux valgus and severely painful 
callosities; however, the veteran does not manifest pathology 
demonstrative of loss of use of the right foot.
 
3.  No unusual or exceptional disability factors have been 
presented with respect to the veteran's service-connected 
disability.



CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for 
postoperative residuals of 2nd, 3rd, 4th and 5th hammertoes of 
the right foot with hallux valgus, multiple callosities and 
degenerative changes have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.27, 4.63, 4.71a, 
Diagnostic Codes 5278, 5283, 5284 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107.  
The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed, and that no further 
assistance to the veteran is required to comply with the 
statutory duty to assist.  38 U.S.C.A. § 5107.  

Factual Background

Historically, the RO, in a January 1970 rating decision, 
granted service connection for postoperative residuals of 
hammertoes of the right foot and assigned a 10 percent 
rating.  This rating was later reduced to noncompensable in 
January 1975.  

In July 1993, the veteran sought an increased rating for his 
service-connected right foot disability.  

On VA examination in October 1993, the veteran complained of 
constant pain in the 2nd and 5th digits of the right foot, 
painful calluses and difficulty walking due to the pain.  
Examination revealed that the veteran walked with a limp 
favoring the right foot.  The plantar surface of the right 
foot had a 1 cm by 1 cm callus under the right great toe, a 6 
cm by 6 cm callus on the right heel, and a 1.5 by 1.5 callus 
under the 5th toe.  Tenderness was noted over the lateral 
aspect of the right 5th toe.  The veteran could not stand on 
his toe and had difficulty rising/squatting due to pain in 
his toes.  The 2nd toe was decreased in size due to the 
removal of a joint.  Healed vertical scars were noted on the 
2nd, 3rd and 5th toes.  No movement was present in the 2nd, 3rd 
and 5th toes.  The great toe and 2nd toe were deformed.  X-ray 
examination revealed an old healed fracture of the 5th 
metatarsal, arthritis in the joints of the toes and a bony 
deformity of the 2nd toe.  The diagnosis was status post 
hammer toes of the right foot.  

In January 1994, the RO increased the rating for the service-
connected right foot disability to 10 percent.  

VA outpatient treatment records dated from October 1993 to 
May 1994 show that the veteran was seen regularly in the 
Podiatry Clinic for painful long toenails and onychomycosis.  
The records do not show any treatment for hammertoes or 
musculoskeletal problems of the right foot.  

At VA examination in June 1994, there were two scars present 
on the right foot - one over the 3rd metatarsal and one over 
the 5th metatarsal of the dorsal aspects.  There was no 
tenderness over the scars.  No deformities of the foot were 
noted.  There were, however, three calluses present of the 
plantar surface of the right foot - one of the 1st and one on 
the 5th metatarsal heads and one on the heel.  X-rays of both 
feet revealed mild hallux valgus deformity of the 1st 
metatarsal with associated minimal degenerative arthritic 
changes of the 1st metatarsophalangeal (MTP) joints of both 
feet.  

VA outpatient treatment records dated in 1995 reflect 
continued treatment for painful plantar calluses and 
elongated nails.  

VA examination in December 1996 noted the presence of a 
residual scar from surgery to the 2nd, 3rd, 4th and 5th toe.  
The 4th toe appeared to have claw toe.  The right foot showed 
the presence of callous formations on the heel as well as the 
5th metacarpal phalangeal joint plantar area.  There was no 
tenderness or swelling.  There were no secondary skin or 
vascular changes. 

In a December 1997 statement, B.L. noted findings of limited 
range of motion of the 1st MTP joint of the right foot, 
increased medial arch of the right foot, tyloma of the right 
heel, and pain and contracted digits 2-5 on the right foot. 

Received in May 1998 were VA outpatient treatment records 
dated from October 1995 to March 1998.  The records show that 
the veteran was seen on multiple occasions for right foot 
pain with findings of multiple painful tylomas on the plantar 
aspect of the foot including the 1st, 3rd and 5th metatarsal 
heads and the heel.  

On VA examination in November 1998, the veteran complained 
that the symptoms of the right foot had progressively gotten 
worse over the last few years.  He indicated that it is now 
difficult to do any prolonged standing or walking for more 
than a few minutes at a time.  He indicated that he does wear 
shoe inserts, and that he uses a cane to get around.  He 
stated that without the shoe inserts he is unable to get 
around, and that going barefoot is impossible due to pain.  
He related that his current medications are Trilisate and 
Gabapentin, and that normal daily activities are difficult to 
do due to the foot pain.  Physical examination showed that 
the veteran ambulated with an antalgic gait on the right side 
and used a cane.  He did have shoe inserts in his shoes.  
Examination of the right foot revealed scars dorsally over 
the foot.  The scars themselves were not painful.  He had a 
mild hallux valgus with a little bit of tenderness and 
soreness.  He had calluses over the interphalangeal (IP) 
joint of his great toe, over the 1st metatarsal head, over 
the 5th metatarsal head and over the heel that are 
significantly painful and tender.  He has a shortening of his 
2nd toe that is not painful.  He has some mild clawing of the 
4th and 5th toes that is not painful either.  All of the pain 
really is over the plantar surface and metatarsal surface of 
the foot as well as over the great toe.  No other deformity 
in the foot could be identified.  He was unable to raise up 
over his toes and heels because of the pain limitations.  X-
rays of the right foot revealed minimal degenerative 
arthritic changes of the 1st MTP joint and some of the IP 
joints.  The diagnoses were residual postoperative hammertoes 
(2nd, 3rd, 4th and 5th) with shortening of the 2nd toe; scars to 
the right foot; mild degenerative changes to the right foot; 
mild hallux valgus; and multiple callosities of the heel, 1st 
and 5th metatarsal and IP joint of the great toe.  The 
examiner concluded that the majority of all symptoms were 
related to the calluses underneath the heel, the metatarsals 
and the great toe that seemed to be the limiting factor with 
standing, walking and endurance.  The physician opined that 
all symptoms and diagnoses were directly related to the 
service-connected foot problem and foot surgery.  

In a March 1999 rating decision, the RO recharacterized the 
disability as postoperative residuals of 2nd, 3rd, 4th and 
5th hammertoes of the right foot with hallux valgus, multiple 
callosities and degenerative changes and increased the 
evaluation to 30 percent.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

Where the particular disability for which the veteran is 
service-connected is not listed, it may be rated by analogy 
to a closely related disease in which not only the functions 
affected but also the anatomical location and symptomatology 
are closely analogous.  38 C.F.R. §§ 4.20, 4.27; see also 
Lendenmann v. Principi, 3 Vet.App. 345 (1992); Pernorio v. 
Derwinski, 2 Vet.App. 625 (1992).  The veteran's right foot 
disability is currently evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5278, relative to acquired claw foot.  Under 
this code, a marked contraction of the plantar fascia with 
dropped forefoot, all toes hammer toes, very painful 
callosities, and marked varus deformity warrants a maximum 50 
percent evaluation for a bilateral condition and a maximum 30 
percent evaluation for a unilateral condition.  

The veteran's current 30 percent rating is the maximum 
evaluation allowed under Diagnostic Code 5278 for a 
unilateral condition.  Although a 50 percent rating is 
warranted for a bilateral condition, the evidence clearly 
shows that manifestations are only characteristic of the 
right foot  Thus, a higher rating based on a bilateral 
condition is not warranted.  

The Board has also considered whether a 40 percent rating is 
warranted for actual loss of use of the foot under Diagnostic 
Codes 5283 and 5284.  38 C.F.R. § 4.71a, Diagnostic Codes 
5283, 5284.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee, with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, etc., could be accomplished equally well by 
an amputation stump with prosthesis.  Complete paralysis of 
the external popliteal nerve and consequent footdrop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot.  38 C.F.R. § 4.63.

After reviewing the evidence on file, it is the conclusion of 
the Board that an increased rating for the veteran's service- 
connected right foot disability is not in order.  There is no 
obvious loss of use of the right foot nor is it shown or 
contended that the veteran would be equally well served by an 
amputation below the knee and application of a prosthesis.  
The Board notes that on the most recent VA examination in 
1998 the veteran walked with an antalgic gait on the right 
side.  He is not shown to have complete footdrop, and does 
not have muscular or trophic changes commensurate with 
paralysis of the peroneal nerve.  As such, a 40 percent 
rating under Diagnostic Code 5283 or 5284 is not warranted.  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet.App. 589 (1991).

In this case, the Board finds no provision upon which to 
assign a higher disability evaluation.  The Board recognizes 
that there are situations in which the application of 
38 C.F.R. §§ 4.40, 4.45, or 4.59 is warranted in order to 
evaluate the existence of any functional loss due to pain, or 
any weakened movement, excess fatigability, incoordination, 
or pain on movement of the veteran's joints when the rating 
code under which the veteran is rated does not contemplate 
these factors.  See DeLuca v. Brown, 8 Vet.App. 202 (1995).  
In this case, however, while there is evidence of functional 
loss due to painful calluses, this symptom is already 
expressly considered by the Diagnostic Code under which the 
veteran is currently rated.  Thus, the Board finds that 
38 C.F.R. §§ 4.40, 4.45, and 4.59 do not provide a basis for 
a higher rating.  

The veteran's right foot symptomatology has not been shown to 
render his disability picture unusual or exceptional in 
nature, markedly interfere with employment, or require 
frequent periods of inpatient care as to render impractical 
the application of regular schedular standards, thereby 
precluding referral of the case to the Director of the VA 
Compensation and Pension Service for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).

In view of the foregoing discussion, the Board finds no basis 
upon which to predicate a grant of entitlement to an 
evaluation in excess of 30 percent for the right foot 
disability. 

As the Board concludes that the preponderance of the evidence 
is against the veteran's claim for increased compensation, 
the reasonable doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.


ORDER

Entitlement to an increased rating for postoperative 
residuals of 2nd, 3rd, 4th and 5th hammertoes of the right foot 
with hallux valgus, multiple callosities and degenerative 
changes is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

